784 So. 2d 1124 (1999)
RJ REYNOLDS TOBACCO COMPANY, et al., Appellants,
v.
Howard A. ENGLE, M.D., et al., Appellees.
No. 94-2797.
District Court of Appeal of Florida, Third District.
October 20, 1999.
Zack Kosnitsky; Coll, Davidson, Carter, Smith, Salter & Barkett; Dechert, Price & Rhoads and Robert C. Heim; Arnold & Porter and Murray Garnick, and David Eggert and Melvin Spaeth; Shook, Hardy & Bacon and James T. Newsom and Edward A. Moss; Greenberg Traurig and Arthur J. England, David L. Ross and Elliot Scherker; Jones, Day, Reavis & Pogue and Richard M. Kirby; Carlton Fields and R. Benjamine Reid and Douglas J. Chumbley; Hicks & Anderson; King & Spalding and Richard A. Schneider; Covington & Burling and James A. Goold; Martinez & Gutierrez; Debevoise & Plimpton and Joseph P. Moodhe; Adorno & Zeder and Anthony N. Upshaw; Bunnell, Woulfe, Kirschbaum, Keller & McIntyre; Dan Webb, for appellants.
Stanley M. and Susan Rosenblatt; Clarke, Silverglate, Williams & Montgomery and Kelly A. Luther; Kasowitz, Benson, Torres & Friedman and Michael M. Fay and Aaron H. Marks, for appellees.
Before LEVY, GODERICH, and GREEN, JJ.
PER CURIAM.
This matter comes before this Court on Movants' "Motion to Enforce Mandate". See City of Miami Beach v. Arthree, Inc., 300 So. 2d 65 (Fla. 3d DCA 1973). The Motion to Enforce Mandate is denied. The said denial is without prejudice to Movants' right to raise the underlying issues herein, which we do not decide today, on any appropriate subsequent appeal.
Motion denied.